Citation Nr: 1643185	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  14-06 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tachycardia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from October 2008 to February 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2015, the Veteran was afforded a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims folder.  At the hearing, the Veteran requested that the record be held open for 60 days to permit her time to submit additional evidence, particularly private treatment records.  The claim was held in abeyance until after the requested time period ended.  The Veteran submitted additional evidence, along with a waiver of RO consideration.  Therefore, the Board may consider the additional evidence.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's tachycardia preexisted active service and was not permanently worsened as a result of active service. 


CONCLUSION OF LAW

The Veteran's preexisting tachycardia was not aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  The Veteran submitted her claim under through the Fully Developed Claim (FDC) process.  The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

VA also has a duty to assist the Veteran, including obtaining relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  To participate in the fully developed claims process, the Veteran agreed to submit all private treatment records relevant to the claim.  The Veteran submitted relevant private treatment records and medical opinions.  

In regard to the duty to assist, the Veteran was afforded a VA examination in January 2012.  The examiner noted the Veteran's diagnosis but opined that she could not opine whether the Veteran's tachycardia was related to service without resorting to speculation.  In February 2016, the Board requested a medical opinion through the Veterans Health Administration (VHA) concerning the etiology of the Veteran's tachycardia.  The Veteran and her representative were notified of the May 2016 VHA opinion in accordance with 38 C.F.R. § 20.903(a) (2015) and submitted additional argument in September 2016.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of her claim.

II.  Service Connection 

The Veteran contends that she is entitled to service connection for tachycardia because she was first diagnosed with it during basic training during active service.  See February 2014 VA Form 9.  

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

The Veteran was afforded an entrance medical examination in April 2008.  The examiner handwrote on page 2 of the examination report that the Veteran had a pulse for arms of 135; a diagnosis of tachycardia and was not cleared for ARMS. 

As tachycardia was noted upon the Veteran's entry into active duty, the Veteran's claim of service connection for tachycardia will be considered based on a theory of aggravation of a preexisting disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (explaining that "if a preexisting disorder is noted upon entry into service, the [V]eteran cannot bring a claim for service connection for that disorder, but the [V]eteran may bring a claim for service-connected aggravation of that disorder").  The burden lies with the claimant to establish that the evidence is at least in equipoise as to whether her condition increased in severity during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015); Wagner, supra.  If this burden is met, then the burden shifts to VA to show lack of aggravation by establishing that the increase in disability was due to the natural progress of the condition.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2014); Wagner, supra.

There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Also, intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

The Board finds that the Veteran has not met her burden in proving that her preexisting disability increased in severity during service.  

Service treatment records from October 2008 to February 2009 indicate that the Veteran underwent echo testing and was restricted from many activities such as running, marching, sit ups, etc.  A January 2009 Entrance Physical Standards Board Proceeding indicates that the Veteran has a diagnosis of sinus tachycardia and was seen in the TMC and UCC and was prescribed Tenormin.  The report indicates that the Veteran is "very symptomatic without medicine."  

The Veteran was afforded a VA examination in January 2012 where the Veteran reported that during basic training she had multiple episodes of dizziness while exercising and was eventually diagnosed with tachycardia.  The examiner noted that the Veteran had a history of taking Phentermine, a medication for weight loss, prior to service and noted that one of its side effects is tachycardia.  The examiner opined that she could not opine whether the Veteran's tachycardia was incurred in or caused by service without resorting to speculation since the Veteran was taking medication prior to enlistment that is known to increase the risk for cardiac complications.  However, as the examiner applied the wrong standard for determining aggravation for a preexisting disability, in February 2016, the Board requested a medical opinion from a Veterans Health Administration (VHA) specialist. 

In a May 2016 opinion, the specialist opined,

After comprehensive review of the Veteran's electronic medical records, to include all service medical records available in VBMS, it is at least as likely as not that the Veteran had sinus tachycardia on pre-service entrance examination dated 4/24/2008 . . . Available medical records made available for review do not document any aggravation of sinus tachycardia, therefore it is less likely as not that the Veteran's heart disorder[,] manifest by tachycardia, which preexisted the Veteran's period of service, was aggravated (i.e. worsened beyond its natural progression) by an event or incident during the period of service from October 2008 to February 2009.

The Board finds the May 2016 VHA opinion to be probative in value.  In that regard, the specialist indicated that the Veteran's electronic claims folder was reviewed and concluded that there was no evidence of aggravation of the Veteran's preexisting tachycardia.  The specialist is a medical professional who is qualified to make assessments of the increase or lack of increase of severity of the Veteran's tachycardia.  The Board finds that the most probative evidence of record is the May 2016 VHA medical opinion which opined against a finding that the Veteran's preexisting tachycardia was permanently aggravated beyond its natural progression. 
As noted above, the burden lies with the claimant to establish that the evidence is at least in equipoise as to whether the disability increased in severity during service.  The crux of the Veteran's argument is that her tachycardia did not preexist service and that she is entitled to the presumption of soundness.  See October 2012 Notice of Disagreement.  However, as mentioned above, the notation of tachycardia on her entrance examination report precludes any attachment of a presumption of soundness.  See 38 U.S.C.A. §1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only when the condition at issue is NOT noted at entrance into service AND the condition is determined to have manifested in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).  The Board finds that there was evidence of preexisting disability, but that that weight of the competent and probative evidence does not demonstrate aggravation of the disability during the Veteran's service.  The Veteran is competent to report that she experienced symptoms of the tachycardia during active service, see January 2012 VA examination report.  The Board finds that the Veteran's lay statements  are outweighed by the competent and probative medical opinion.  In this case, the Veteran, as a layperson, is not competent to offer an opinion regarding the whether the preexisting tachycardia was aggravated by service as this is a complex medical issue that cannot to be addressed by a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  Therefore, entitlement to service connection based upon aggravation of tachycardia must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for tachycardia is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


